Citation Nr: 9904229	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  93-07 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for Charcot-Marie-Tooth 
syndrome.

4.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability(ies).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
INTRODUCTION

The appellant served on active duty from February 1943 to 
September 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1991 decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated September 30, 
1996, the Board denied entitlement to service connection for 
disorders of the back, bilateral ankles and a hereditary 
condition called Charcot-Marie-Tooth (CMT) syndrome on a de 
novo basis.  The appellant appealed the Board's decision to 
the United States Court of Veterans Appeals (the Court).  On 
September 21, 1998, the Court issued a memorandum decision 
which vacated the Board's September 1996 decision and 
remanded the case for additional development and 
readjudication.  Judgment of the Court was issued on October 
15, 1998.

However, a new claim for the aforementioned disorders as well 
as for entitlement to a total disability rating on the basis 
of individual unemployability (TDIU) due to service-connected 
disability(ies) was filed by the appellant, adjudicated by 
the RO, and appealed to the Board while at the same time his 
appeal of the Board's September 1996 decision was still 
pending before the Court.  These issues were before the Board 
on appeal from an August 1997 rating decision wherein the RO 
denied the service connection claims on the basis of failure 
to submit new and material evidence.  Lacking information in 
the file regarding the status of the appeal to the Court, the 
Board remanded the new claim in October 1998.  Subsequently, 
the Board was notified of the appeal before the Court, and by 
decision issued on December 23, 1998, the Board vacated its 
October 1998 remand.  Thus, the newly perfected appeal of the 
service connection claims for the back, bilateral ankle and 
CMT syndrome disorders was rendered moot because the Court's 
decision to vacate the September 1996 Board decision left the 
prior appeal of those claims still open on appeal pending a 
remand as ordered by the Court's memorandum decision.  The 
RO's rating decision of August 1997 rating decision is 
therefore a nullity because the new claim filed for service 
connection of the back, ankles and CMT syndrome never became 
final on account of the Court's vacate of the Board's 1996 
decision.

Because the readjudication of the service connection claims 
as ordered by the Court could potentially impact the outcome 
of the appellant's TDIU claim, that portion of the Board's 
October 1998 remand regarding that claim was vacated as well.  
As the claim was perfected on appeal to the Board, the RO is 
instructed to consolidate the appeal of the TDIU issue with 
the appellant's prior appeal of the service connection 
claims.


REMAND

The Court's memorandum decision of September 1998 directs the 
Board to provide adequate reasons and bases for rejecting a 
number of medical opinions favorable to the appellant's 
claim, specifically, the medical opinions of Drs. McCracken 
and Morgan.  The Court found error in the Board's decision of 
September 1996 for its failure to discuss the probative value 
of these medical opinions as well as the lay testimony of the 
appellant and his spouse regarding his back and ankle pain 
and his medical treatment from the time he left service to 
the present.  Accordingly, the Board now finds that the 
present state of the medical evidence of record requires 
further development.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (Board must point to a medical basis other 
than its own unsubstantiated opinion in support of the 
decision).  Therefore, a comprehensive VA orthopedic 
examination should be schedule for the purpose of addressing 
the medical relationship, if any, between the diagnosed back, 
ankle and CMT disorders and the injury the appellant 
evidently sustained in service as a result of an airplane 
crash, based on a complete review of all the evidence of 
record in addition to clinical findings found present on 
examination.  See Shoemaker v. Derwinski, 3 Vet. App. 248 
(1992).  The duty to assist the appellant includes the duty 
to develop the pertinent facts by conducting a thorough 
medical examination.  See 38 C.F.R. § 3.159 (1998); see also 
Waddell v. Brown, 5 Vet. App. 454 (1993).

Further, with regard to the claim for the CMT syndrome, the 
RO is directed on remand to consider the presumption of 
soundness as set forth in 38 U.S.C.A. § 1111 (West 1991), 38 
C.F.R. 3.304(b) (1998) and the General Counsel's holding in 
OGC Precedent Opinion 82-90 (July 18, 1990).  In OGC 82-90, 
the General Counsel held that service connection may be 
granted for diseases (but not defects) of congenital, 
developmental or familial origin if the evidence on the whole 
establishes that the familial condition was incurred or 
aggravated during service within the meaning of VA law and 
regulations.

In addition to the above, the Board finds that additional 
evidentiary development is necessary.  The Court noted that 
the record on appeal did not confirm whether the appellant 
ever complied with the RO's request to submit any clinical 
treatment reports from the aforementioned Dr. McCracken.  On 
remand, the appellant should again be advised to procure any 
records from this physician and/or request the RO's 
assistance in obtaining such records, if available.  Further, 
the RO should endeavor to obtain any additional VA medical 
records which post-date the most recent reports of record, 
dated through June 1998.  The requisition and consideration 
of medical records which are clearly relevant to an issue on 
appeal is necessary for the adjudication of the case.  
Decisions of the Board must be based on all of the evidence 
available.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 1998).  
The duty to assist a claimant in filing an application for VA 
benefits under 38 U.S.C.A. § 5103(a) (West 1991) includes the 
duty to request information which may be pertinent to the 
claim.  See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under section 5103(a) to assist a claimant in 
filing a claim pertains to relevant evidence which may exist 
or could be obtained).

Finally, it is noted that the appellant is apparently 
receiving disability benefits from the Social Security 
Administration (SSA).  Accordingly, the RO should attempt to 
obtain any records held by SSA pertaining to the appellant.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (duty 
to assist includes obtaining records from SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA disability 
compensation benefits).  The duty to assist is particularly 
applicable to records held by agencies of the Federal 
Government.  See Counts v. Brown, 6 Vet. App. 473 (1994).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
he was seen as an outpatient at the North 
Little Rock-VAMC in June 1998.  Any 
additional medical records identified by 
the appellant of more recent chronology 
should be obtained pursuant to 
established procedures.  In addition, the 
RO should request the appellant's 
authorization to release any indicated 
private medical records, in particular, 
any in/outpatient hospital, diagnostic 
test, clinical treatment summaries, 
notes, etc, corresponding to the 
treatment provided to him by 
Dr. McCracken between 1976 and 1985.  
Upon receipt of his signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
appellant.  The appellant should also be 
advised that if he has copies of any 
medical records pertaining to treatment 
provided by Dr. McCracken in his 
possession, he may submit those records 
directly to the RO.

Efforts to obtain any records of 
treatment should be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO should contact the SSA for the 
purpose of obtaining any records which 
pertain to a claim filed by the appellant 
for disability benefits from this agency.  
In this regard, the RO should request 
copies of award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
appellant for SSA benefits.

The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records from the SSA which are ultimately 
unsuccessful should be documented in the 
claims folder.

3.  Upon completion of the evidentiary 
development, the RO should schedule the 
appellant for a VA orthopedic 
examination.  All necessary tests and 
studies should be conducted.  In 
conjunction with a thorough review of the 
evidence in the claims folder, in 
particular, the service medical records, 
the medical opinions of Drs. McCracken 
and Morgan, and with the findings noted 
on the examination, the VA orthopedist 
should render an opinion as to the 
following:

(1) What are the likely etiologies of the 
appellant's currently diagnosed disorders 
of the back and ankles, and with regard 
to the CMT syndrome, would this condition 
be considered a congenital or 
developmental defect that existed from 
birth, or is it a congenital or 
developmental disease; and, 

(2) if, in the examiner's sound medical 
judgment, the medical history and 
clinical findings found on examination 
confirm that any diagnosed CMT syndrome 
pre-existed the appellant's active duty 
service, did any incident, event, medical 
treatment, etc., manifest an aggravation 
or worsening of his condition (i.e., 
whether any disease worsened beyond its 
normal progression during that period of 
active duty).

Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The report of examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.

The appellant should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report, this should be 
noted in the claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination/medical 
opinion reports to ensure that they are 
in compliance with the directives of this 
REMAND.

The RO should specifically review these 
reports to determine if they meet the 
requirements specified above.  If a 
report is deficient in any manner or 
fails to include adequate responses to 
the specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998).  Remand instructions 
of the Board are neither optional nor 
discretionary.  Full compliance with such 
instructions is mandated by law.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Upon completion of the above, the RO 
should readjudicate the service 
connection claims on a de novo basis, 
i.e., with consideration given to all of 
the evidence of record, including any 
evidence associated with the file while 
this case is in remand status.  The 
readjudication of the CMT syndrome claim 
must be within the analytical framework 
set forth above by the Board in this 
remand, i.e., with consideration of the 
presumption of soundness and the General 
Counsel's opinion in OGC 82-90.

As noted above in the INTRODUCTION, the 
RO is instructed to consolidate the 
appeal of the TDIU issue with the 
appellant's appeal of the service 
connection claims.  Should the 
readjudication of these claims result in 
one or more grants, the TDIU claim should 
be readjudicated as well.

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his attorney should be furnished a 
supplemental statement of the case and 
provided the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but he and/or his attorney may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


